Citation Nr: 1827948	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  13-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L4, L4-L5 and L5-S1 prior to February 9, 2015, and a rating in excess of 20 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for right knee instability.

3. Entitlement to an initial rating in excess of 10 percent for right knee limitation of motion until April 8, 2009, a rating in excess of 10 percent from July 1, 2009 to October 20, 2014, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and D.G.


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1994 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010, October 2012 and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a September 2009 rating decision, the Veteran was granted service connection for a right knee disability, status post open medial meniscus, effective March 17, 2009, and initially granted a 10 percent disability rating. See September 2009 Rating Decision. In the same rating decision, she was also granted service connection for degenerative disc disease at L3-L4, L4-L5 and L5-S1 initially rated as 0 percent disabling. The Veteran submitted a timely Notice of Disagreement (NOD) with this decision, arguing that she was entitled to higher initial ratings, and further indicating that she had undergone right knee arthroscopic surgery in April 2009. 

In a March 2010 rating decision, the RO granted a temporary 100 percent rating for the Veteran's right knee, effective April 9, 2009 (the date of her surgery) and continuing through her period of convalescence. Thereafter, a 10 percent rating was assigned, effective July 1, 2009. See March 2010 Rating Decision. The Veteran again submitted a timely NOD with the March 2010 rating decision challenging the 10 percent rating.

In October 2012, the RO issued a third rating decision granting a 10 percent rating for degenerative disc disease at L3-L4, L4-L5 and L5-S1 effective March 17, 2009, the date of service connection. See October 2012 Rating Decision. The RO also granted a 10 percent rating for right knee instability, effective March 17, 2009. On the same date, the RO issued a Statement of the Case (SOC) continuing the initial 10 percent rating for her right knee limitation of motion. The Veteran submitted a NOD and substantive appeal as to the 10 percent ratings assigned for her degenerative disc disease at L3-L4, L4-L5 and L5-S1, right knee limitation of motion and right knee instability. See October 2012 & January 2013 VA Form 9; see also November 2012 & January 2013 NOD. She perfected her appeal as to the initial rating for right knee instability by submitting a substantive appeal (VA form 9) in January 2013 after the issuance of an SOC. 

During the pendency of her appeal, the Veteran indicated that her service connected right knee and low back disabilities had worsened, and she was afforded new VA examinations. The RO subsequently issued a rating decision in February 2015 increasing her rating for right knee limitation of motion to 40 percent disabling effective October 20, 2014, and continuing the 10 percent ratings for right knee instability and degenerative disc disease at L3-L4, L4-L5 and L5-S1. In a subsequent June 2016 rating decision, the RO increased the Veteran's rating for degenerative disc disease at L3-L4, L4-L5 and L5-S1 to 20 percent disabling, effective February 9, 2015. However, as these grants do not represent a total grant of the benefits sought on appeal, the claims for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Houston, Texas RO. A copy of the hearing transcript has been associated with the claims file.

The claim was remanded by the Board in April 2015, April 2016, and July 2017 for additional development. The case has been returned to the Board for further appellate action.

The Veteran's VBMS file includes records related to a separate appeal as to the matter of service connection for posttraumatic stress disorder (PTSD) and a separate appeal as to the matters of service connection for tinnitus and increased ratings for service-connected left wrist fracture and service connected status post left wrist scar. While the Veteran filed a VA Form 9 to perfect her appeals of these issues in November 2017, the matters have not yet been certified and officially transferred to the Board for adjudication. The certification of issues on a VA Form 8 neither confers nor deprives the Board of jurisdiction (see 38 C.F.R. § 19.35 (2015)), but it is a signal that the RO has completed its action regarding the certified issues. Indeed, since Statements of the Case were issued in November 2017, the RO added VA treatment and examination records to the claims file related to the Veteran's PTSD, left wrist, and scars.  Moreover, the Board is required by statute to adjudicate cases in docket order, except for certain situations set forth under 38 U.S.C. § 7107.  As this case is not yet ready for adjudication under docket order requirements, the Board is prohibited from issuing a decision on the other issues on appeal. Accordingly, any additional issues when certified to the Board will remain pending at the Board and will be addressed in a separate decision in docket order.

Additionally, pursuant to 38 U.S.C. § 7105e, the Board has jurisdiction to receive and review additional evidence that is received from the Veteran in those cases in which a VA Form 9 was received on or after February 2, 2013. In September 2017, additional medical evidence in the form of a VA back conditions Disability Benefits Questionnaire (DBQ) was associated with the file. However, this evidence was not submitted by the Veteran and is therefore not under the purview of this statute. Thus, the failure to issue a Supplemental Statement of the Case to the Veteran, with respect to the increased rating claim for her service-connected back condition, constitutes a procedural defect which will be addressed in the REMAND section of this opinion.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L4, L4-L5 and L5-S1, prior to February 9, 2015, and a rating in excess of 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability has manifested limited range of motion, at worst, from 35 degrees extension to 60 degrees flexion; moderate instability; and pain, effusion, locking, and swelling; without objective evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent, but no higher, under Diagnostic Code 5257 for right knee instability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4, 4.71, Diagnostic Code 5257 (2017).

2. The criteria for a rating of 20 percent under Diagnostic Code 5258 for status post open medial meniscus of the right knee have been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2017).

3. From September 29, 2012 to October 19, 2014, the criteria for a rating of 10 percent, but no higher, under Diagnostic Code 5261 for right knee limitation of motion have been met. 38 U.S.C. §§ 1155, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5261 (2017).


4. From October 20, 2014, the criteria for a rating in excess of 40 percent under Diagnostic Code 5261 for right knee limitation of motion have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters in March 2009 and January 2010.

Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  The record contains the Veteran's post-service VA and private treatment records; service treatment records; the Veteran's statements; and reports of VA examinations. The Veteran was provided VA medical examinations in September 2012, February 2015, May 2016, and September 2017.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board is also satisfied that there has been substantial compliance with the July 2017 remand directives, with respect to the Veteran's right knee claims, which included affording the Veteran a new VA examination. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998). The Veteran was afforded a VA examination in September 2017. The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings 

Applicable Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. In addition, consideration must be given to increased evaluations under other potentially applicable diagnostic codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2017). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

In making all determinations, the Board must fully consider the lay assertions of record. A Veteran is competent to report on that of which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Factual Background

Service treatment records document an in-service surgery for right knee excision of plica in June 1995. 

The Veteran was seen at the emergency room at the Houston VA Medical Center (VAMC) in January 2009 for right knee pain. She reported that she stepped off a curb wrong and hurt her knee. Physical examination documented joint effusion and tenderness to palpation over the medial tibial plateau. See January 2009 Emergency Room Note. 

The Veteran was seen two days later for a follow-up visit. It was noted that she had been given 2 shots and an X-ray during her emergency room visit. The assessment was a likely torn ligament. She was given pain medication and crutches and advised to rest, ice, and elevate the limb. See January 2009 Primary Care Note. 

A subsequent January 2009 orthopedic surgery consult noted a history of status post open medial meniscus in 1995 and knee scope for lateral meniscus in 2004. The Veteran reported that her knee was improving in pain and swelling since the injury on January 1, 2009. She had no locking, buckling, or giving way. Knee motion had improved and the Veteran reported that she had been icing and resting the knee and walking with crutches. Physical examination revealed no effusion, crepitus, medial joint line tenderness, or lateral joint line tenderness. There was tenderness to palpitation along the patella tendon but no pain with manipulation of the patella. The clinician noted full active range of motion. X-ray findings identified no fracture, dislocation, or malalignment. A small suprapatellar joint effusion was identified. An MRI was ordered and the clinician discussed continuing the current treatment management as her symptoms were improving. The clinician indicated that no further intervention was necessary at the time. See January 2009 Orthopedic Surgery Consult Note. 

The Veteran was seen again in the emergency room in March 2009. She complained of right knee pain and reported that she had been walking when her right knee gave out. It was noted that the Veteran had a recent MRI demonstrating lateral meniscus tear with meniscal capsule separation involving the posterior horn of the lateral meniscus. The assessment was a meniscal tear and the Veteran was given pain medication pending an upcoming appointment with her primary care physician. An addendum the next day noted that the Veteran's pain medication was refilled and noted diagnoses of ACL tear and meniscal rupture. An ortho consult was scheduled. 
 See March 2009 Emergency Room Note. 

The Veteran submitted her claim for service connection for a right knee condition in March 2009.

The Veteran underwent a right ACL reconstruction on April 9, 2009. Treatment notes documented range of motion within normal limits on the right, prior to surgery. Following surgery, the Veteran was required to stay two nights at the hospital for pain control issues. She was subsequently seen by physical therapy and cleared for discharge with restrictions and the use of a knee immobilizer. See April 2009 Discharge Note. 

At a follow-up visit on April 16, 2009, the Veteran reported some swelling of the knee. Range of motion was documented as 25 - 90 degrees. There was no evidence of erythema or drainage. 

An April 30, 2009 orthopedic surgery note reported that the Veteran had minimal knee pain and was ambulating with crutches. There was a sterry strip in place and no observation of swelling. Active range of motion was recorded as 10 - 95 degrees. 

A May 7, 2009 initial physical therapy note documented that the Veteran complained of right leg weakness but reported pain as 0 out of 10. Symptoms were relieved by pain medication and rest. Range of motion noted flexion of 5 to 75 degrees and extension of - 5 to 0 degrees. Mild tenderness to palpation and minimal residual swelling were noted. The clinician noted limited range of motion, weakness and gait difficulty without instability and some quad atrophy. 

A May 19, 2009 physical therapy note documented that active range of motion was unchanged since the last visit and measured 5 - 75 degrees. The Veteran displayed poor quad strength and atrophy and was encouraged to perform exercises to promote knee extension. 
 
A May 28, 2009 physical therapy note documented extension less than 5 degrees and knee flexion at 4-85 degrees. The Veteran's patella was noted to be "very tight," primarily with superior and inferior glide. There was poor quad and hamstring strength. 

A June 2009 physical therapy note documented that the Veteran was tolerating treatment well with no change with knee flexion, and extension to 0 degrees. The Veteran reported some pain and tenderness along the lateral aspect of the knee. 

At a June 2009 prosthetic consult, the Veteran presented for provision of a right knee orthosis after ACL injury and repair. She reported instability and right knee pain. 

Service connection was established for right knee, status post open medial meniscus by a September 2009 rating decision, at which time a 10 percent rating was assigned, under Diagnostic Code 5099-5024, effective March 17, 2009. 

The grant of service connection and the assignment of a 10 percent evaluation were based on evidence of right knee surgery in service and treatment records from the Houston VAMC, which revealed treatment for right knee pain and a diagnosis of meniscal tear. The Veteran had been scheduled for a VA examination in April 2009 but had to cancel. The 10 percent evaluation was assigned for painful or limited motion of a major joint or group of minor joints. The RO found that the Veteran's disability was not specifically listed in the rating schedule so it was rated by analogy. 

In her November 2009 notice of disagreement, the Veteran reported that she had undergone right knee arthroscopic surgery in April 2009. Subsequently, a March 2010 rating decision granted a temporary 100 percent rating for the Veteran's right knee, effective April 9, 2009, the date of her surgery, and continuing through her period of convalescence. A 10 percent evaluation was assigned, effective July 1, 2009. 

A November 2009 orthopedic surgery note documented that the Veteran had right knee ACL reconstruction with Achilles allograft as well as medial and lateral meniscus repairs. It was noted that the Veteran was doing well with minimal complaints. She was doing quad exercises and biking for rehab. It was noted that she was working on getting flexion motion back and using knee swelling as a guide for backing off. An addendum noted that the Veteran was very satisfied with the right knee and was able to do cycling without difficulty. The Veteran was missing about 15 degrees of flexion of the right knee compared to the left side. 

The Veteran was afforded a VA Examination in September 29, 2012. The examiner noted diagnoses of right knee meniscectomy and anterior cruciate ligament (ACL) repair. It was noted that the Veteran twisted both of her knees in 1995 when she got her feet caught in a chain while working on an aircraft carrier. The Veteran had surgery on the right knee in 1995, followed by three more surgeries, the last of which was in 2009. The Veteran wore a brace regularly on the right knee and displayed some quad atrophy on the right. She reported flare-ups of the knee with aches during cold weather that typically lasted up to 24 hours. On range of motion testing, the examiner noted right knee flexion to 110 degrees with objective evidence of painful motion beginning at 90 degrees. Right knee extension was to 10 degrees. On repetitive use testing, flexion was to 110 degrees and extension was to 10 degrees. The examiner noted less movement than normal, pain on movement, and interference with sitting, standing and weight-bearing. The Veteran could not fully straighten out the right knee. There was medial joint line tenderness and over prominent tibial screw on the right knee at the caudad end of the scar from the ACL reconstruction. The Veteran had normal strength in the right knee but displayed anterior and medial-lateral instability. There was no evidence of patellar subluxation/dislocation. The examiner noted that the Veteran had a meniscus (semilunar cartilage) condition that displayed frequent episodes of joint pain. The examiner again noted the Veteran's history of meniscectomy and described residuals of pain in medial joint line and laxity of the right knee.  See September 2012 VA Examination. 

In an October 2012 rating decision, the Veteran was granted a separate 10 percent rating for right knee instability, under Diagnostic Code 5257, effective March 17, 2009. The RO continued the initial 10 percent rating for right knee limitation of motion under Diagnostic Code 5099-5024. 

The Veteran underwent a VA examination in February 2015. The examiner listed diagnoses of right knee instability with post open medial meniscus tear, leg length discrepancy, and right knee patellar spur. The examiner noted that the Veteran's knee condition had been getting worse for approximately the last 8-9 months. The Veteran reported intermittent swelling of the right knee and leg. The Veteran had been receiving cortisone injections but reported that they were not helping with her pain which she reported was 8 on a pain scale of 1 to 10 almost every night. The examiner noted that the Veteran's condition was aggravated by a major fall in November 2014 in which the Veteran's knee gave out, causing her to fall. An MRI revealed no fracture or tears. The Veteran reported flare-ups during which she could not get out of bed and had to lay in a recliner. See February 2015 VA Examination.

On range of motion testing, right knee flexion was to 85 degrees with evidence of painful motion beginning at 0 degrees. Right knee extension was to 35 degrees with evidence of painful motion at 0 degrees. The Veteran was unable to perform right knee repetitive use testing due to pain with range of motion. The examiner noted that the Veteran had functional loss and/or functional impairment of the knee. Functional loss was described as less movement than normal, pain on movement, atrophy of disuse, and instability of station on the right knee. There was additional evidence of tenderness or pain to palpation for the joint line or soft tissues of the right knee. On muscle strength testing, the right knee was rated as 3 out of 5 indicating active movement against gravity. The examiner was unable to conduct joint stability testing on the right knee, although it was unclear why such testing could not be conducted. There was no evidence of recurrent patellar subluxation/dislocation. The examiner also noted leg length discrepancy. The right leg was measured as 102 cm while the left leg was measured as 103.5cm. Id. 

Regarding the Veteran's meniscus condition, the examiner noted right knee meniscal tear with frequent episodes of joint pain and effusion. Residuals of the right knee meniscectomy were noted as pain and swelling. The examiner noted arthroscopic or other knee surgery as a 2009 right knee reconstructive surgery. The Veteran reported residuals as right knee pain and a painful scar with swelling. The Veteran used assistive devices such as a brace and cane on a regular basis. Diagnostic testing was performed and documented right knee degenerative or traumatic arthritis. The examiner noted that an x-ray of the right knee revealed small spur superior anterior patella. The x-ray also showed a screw in the distal femur, staple in proximal tibia, and evidence of pull-through operation. It was noted that there was slight lucency around the screw in the proximal tibia. The examiner noted that the Veteran's knee condition impacted her ability to work. The Veteran worked at a desk job in production control. When flare-ups occurred, she was unable to do anything with movement and had to remain stationary in a recliner, thus rendering her unable to work. In his remarks, the examiner noted that there were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the knee joint during flare-ups and repeated use over time. The additional limitation was described as loss of full motion of the right knee with flare-ups. The examiner was unable to provide the degree of additional range of motion loss because flare-ups varied in intensity and frequency with loss of full motion at times. For the VA established diagnosis of right knee instability with post open medial meniscus tear, the diagnosis is changed and it was a new and separate diagnosis. There was an additional diagnosis of leg length discrepancy and patellar spur right knee secondary to right knee condition per examination and x-ray findings. Id.

A February 2015 rating decision increased the Veteran's rating for right knee limitation of motion to 40 percent disabling, effective October 20, 2014. The Board notes that the RO changed the diagnostic code pertaining to the right knee from DC 5099-5024 to DC 5261. The assignment of a 40 percent evaluation was based on limitation of extension of 30 to 44 degrees. 

In an April 2015 remand, the Board remanded the matter to afford the Veteran the opportunity to appear at a videoconference hearing in support her claim.

At her July 2015 Board hearing, the Veteran reported that she was incapacitated for a year after her 2009 right knee surgery. She reported that she could not walk and lived with her parents during the year while going through therapy for her knee. The Veteran indicated that she was able to start working on a limited basis after that. The Veteran reported difficulty going up and down stairs. She noted that she was receiving cortisone injections for her knee. The Veteran reported frequent swelling and effusion, including a March 2015 incident where she reported severe right knee swelling that could not be drained. The Veteran's witness, D.G., reported that she had witnessed that the Veteran had countless falls with instability and imbalance of her knee. The Veteran reported pain as 7 out of 10.  She indicated that she had a desk job and that her knee would swell just from sitting and slight walking. The Veteran reported that she had to prop her knee up and ice it almost daily. The Veteran explained that she had surgery in 2009 because "everything was shot," noting that she had to undergo repairs to her ACL, MCL, and lateral meniscus. It was further noted that the Veteran's doctors wanted her to undergo an additional surgery because there was a screw coming out from one of her prior surgeries. The doctor recommended total knee surgery but indicated that he was trying to avoid doing so at the time because of the Veteran's age. See July 2015 Hearing Transcript.  

The Veteran underwent a VA Examination in May 2016. The examiner noted the Veteran's original in-service injury and that she had re-injured her right knee in 2009, requiring a total knee reconstruction. The Veteran continued to report right knee pain, limited range of motion, and difficulty with ambulation. The examiner noted that the Veteran did not report flare-ups of the knee; however she reported having functional loss or functional impairment of the joint in the form of difficulty with standing and walking for prolonged periods of time due to pain. On range of motion testing, the Veteran had flexion to 120 degrees and extension to 0 degrees, with pain exhibited on both ranges of motion. The examiner noted that range of motion itself did not contribute to functional loss.  There was evidence of pain on weight bearing but no objective of crepitus. See May 2016 VA Examination. 

The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions, although the Veteran was not being examined immediately after repetitive use over time. The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time. The examiner noted that pain contributed to functional loss with repeated use over a period of time. The examiner was unable to describe the functional loss in terms of range of motion, noting that there was no additional loss of range of motion typically associated with the documented pain. The examiner noted that the examination was not being conducted during a flare up. However, he indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups. Additional factors contributing to disability were noted as less movement than normal, disturbance of locomotion, and interference with standing. Muscle strength was normal and no ankylosis was noted. The examiner further noted that there was no history of recurrent subluxation or lateral instability. Joint instability testing was performed and no joint instability was documented. The examiner noted a history of recurrent effusion with the Veteran reporting occasional swelling with prolonged standing, although this was not currently present on examination.  Id. 

The examiner noted meniscal tear and frequent episodes of joint pain and effusion. Residuals of meniscectomy were noted as joint pain and limited range of motion. The Veteran utilized assistive devices in the form of a brace for right knee pathology and a cane for back and knee pathology. No imaging studies of the knee were performed. The examiner noted that the condition impacted the Veteran's ability to perform occupational tasks in that the Veteran had functional limitations associated with typical occupational tasks due to pain experienced on ambulation and bearing weight. The examiner noted that the final diagnosis was a progression of the original service connected diagnosis. History and examination were consistent with meniscal tear, ACL tear, and MCL tear which was secondary to further mechanical deterioration from the underlying disease process. Id. 

The matter returned to the Board in April 2016, at which time the Board again remanded the matter because the AOJ had not provided the Veteran with a Supplemental Statement of the Case. The Board found that an SSOC had not been issued despite the addition of new VA examinations and numerous VA treatment records pertinent to the claim that were not subject to a waiver of agency of original jurisdiction review. The Board noted that although the RO issued the February 2015 rating decision readjudicating the issues on appeal, the rating decision incorrectly explained that the rating decision was being issued in response to a "claim for increased evaluation that was received on October 20, 2014." The Board noted that the initial rating claims had already been perfected for appeal by virtue of the Veteran's October 2012 VA Form 9. As such, an SSOC was necessary to correct this due process deficiency. 

A June 2016 rating decision found clear and unmistakable error in the evaluation of the Veteran's right knee instability. On April 9, 2009, the Veteran had surgery on her right knee. As such, the 10 percent evaluation for right knee instability should have been reduced as the Veteran was in receipt of a temporary 100 percent evaluation for the right knee. The 10 percent evaluation was reinstated after the Veteran's convalescence period for her right knee was over, July 1, 2009.

In July 2017, the Board found that the previous VA examinations, detailed above, did not satisfy requirements of Correia v. McDonald, requiring testing on weight-bearing and non-weight bearing and on both active and passive motion. Accordingly, the claim was remanded for a new examination. 

The Veteran underwent a VA Examination for her right knee in September 2017. The examiner noted symptoms of pain, stiffness, intermittent swelling, and giving out. The Veteran did not report flare-ups of the knee or having any functional loss or impairment of the joint. Flexion was noted as 10 to 60 degrees and extension as 60 to 10 degrees. The Veteran displayed pain on examination on rest/non-movement, as well as during flexion and extension. There was objective evidence of localized tenderness or pain on palpation of the joint in the form of tenderness on palpation of the right knee. There was evidence of pain on weight bearing and crepitus. See September 2017 VA Examination. 

The Veteran was unable to perform repetitive-use testing with at least three repetitions due to fear of pain. The examiner noted that the Veteran was not being examined immediately after repeated use over time. The examiner could not state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time without resorting to mere speculation. As rationale, the examiner noted that there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions. Further the examiner stated that he could not describe functional loss in terms of range of motion because it was not possible to determine, without resorting to mere speculation, an estimation of loss of range of motion because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions. There were no additional factors contributing to the disability. Id.

Strength testing of the right knee noted a reduction in muscle strength, described as 4 out 5, indicating active movement against some resistance. There was no muscle atrophy and no ankylosis. The examiner noted that there was no history of recurrent subluxation or lateral instability. There was a history of recurrent effusion; the Veteran reported swelling of both knees with prolonged standing. Joint stability testing was performed on the right knee and no joint instability was found. In his comments, the examiner noted that there was no swelling noted on examination. The Veteran was wearing bilateral knee braces and antalgic gait was noted on ambulation. There was moderate recurrent patellar dislocation of the right knee. The examiner noted meniscal tear and frequent episodes of joint "locking," and joint pain. Additionally, the examiner noted residuals from the Veteran's meniscal repair in the form of pain, swelling, and crepitus. Functional impact on the Veteran's ability to perform any type of occupational task were noted as 2 - 4 weeks of work time lost in the last 12 months due to the Veteran being unable to perform prolonged walking and lifting. The examiner further noted that there was objective evidence of pain on passive range of motion testing and in non-weight bearing. The opposing joint was noted to be undamaged with no exam abnormalities. Id.

Analysis

Generally, disabilities of the knee are evaluated pursuant to Diagnostic Codes 5256 through 5263, which address disabilities of the knee and leg. 

Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, and a 50 percent rating for flexion between 20 and 45 degrees. Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation. 

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability. A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability. A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability. A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261). See VAOPGCPREC 23- 97. Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004. Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.  

Additionally, in Lyles v. Shulkin, 29 Vet. App. 107 (2017), the Court held that the 
evaluation of a knee disability under DC 5257 or DC 5261 does not preclude, as a matter of law, a separate evaluation of a meniscal disability of the same knee under DC 5258 or DC 5259 notwithstanding the guidance under the M21-1 to the contrary.

In this case, the initial grant of service connection for right knee status post open medial meniscus assigned a 10 percent rating effective from March 17, 2009, analogously as tenosynovitis under Diagnostic Code 5099-5024. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017).

Here, with respect to the right knee disability, Diagnostic Code 5099 refers to an unlisted disability of the musculoskeletal system. Diagnostic Code 5024 pertains to tenosynovitis and is rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003. The knee is considered a major joint. 38 C.F.R. § 4.45 (2017). Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury. 38 C.F.R. § 4.59 (2017). These symptoms will be entitled to at least the minimum compensable rating for the joint. Crepitation as well as pain in passive and active motion in weight-bearing and nonweight-bearing will also be noted and considered. 38 C.F.R. § 4.59 (2017).

In the present case, the Board finds that the initial rating under Diagnostic Code 5024 should be reassigned to Diagnostic Code 5258, which is the Diagnostic Code that lists the disability.  See Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  The Board finds that the Veteran's right knee condition more nearly approximates the criteria set forth under Diagnostic Code 5258. Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. In this case, the Veteran's right knee meniscal disability has been manifested by frequent symptoms of joint pain, as evidenced by the findings of the January 2009 emergency room and surgical notes and the September 2012 VA examination.  A physical examination revealed joint effusion in January 2009.  The condition of the Veteran's knee was such that she required meniscal reconstruction in April 2009.  Thereafter, the evidence shows that the Veteran exhibited frequent episodes of joint pain, locking, effusion, and swelling.  The Veteran also testified to such episodes in her July 2015 hearing.  Thus, the Board finds that the Veteran is entitled to a 20 percent rating under Diagnostic Code 5258 for the entire appeal period (excluding the period for which a total rating was in effect under 38 C.F.R. § 4.30).  

The Veteran is also currently assigned a 10 percent disability rating for slight right knee instability under Diagnostic Code 5257. Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability. A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257. The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The Board also notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are inapplicable to ratings under DC 5257 because that Code is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

On the September 2012 VA examination, the Veteran exhibited anterior and medial lateral instability on the right knee but no recurrent patellar subluxation or dislocation. On the February 2015 VA examination, the examiner was unable to conduct joint stability testing on the Veteran's right knee. It was unclear from the report why such testing could not be performed. The examiner noted that there was no evidence of recurrent patellar subluxation or dislocation. Of note, the February 2015 VA examiner noted that the Veteran's knee condition had been aggravated by a major fall in November 2014 in which her knee gave out, causing her to fall. At her July 2015 hearing, the Veteran endorsed symptoms of joint instability, and her friend, D.G., indicated that she had witnessed that the Veteran had countless falls with instability and imbalance of her knee.  On the May 2016 VA examination, joint instability testing was performed and no joint instability was documented. The September 2017 VA examination found no joint instability, but noted moderate recurrent patellar dislocation of the right knee. 

Based on this evidence, the Board affords the Veteran the benefit of the doubt and finds that her right knee instability more nearly approximates "moderate" recurrent or lateral instability, for the entirety of the appeal period (excluding the period for which the Veteran received a total rating under 38 C.F.R. § 4.30), and thus warrants a 20 percent rating. In making this determination, the Board notes the Veteran and others are competent to provide evidence regarding symptoms capable of lay observation, including buckling of the knees. See Charles v. Principi, 16 Vet. App. 370 (2002). These reports of instability are also considered credible, as the reports of instability and giving way remained consistent throughout the evidence of record. Additionally, there is objective clinical evidence that the Veteran has displayed right knee instability. The September 2012 VA examination contained findings of instability. Although the February 2015 VA examiner could not conduct joint stability testing, he noted right knee instability of station and atrophy of disuse. However, the lack of objective clinical evidence on the two most recent VA examinations in May 2016 and September 2017 preponderates against a finding that the Veteran's knee instability or subluxation is more than moderate, as severe instability or subluxation would likely continue to result in objective evidence which would be documented on clinical examination, i.e. through joint stability testing. Therefore, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's right knee instability under Diagnostic Code 5257. 

The Board further finds that prior to October 20, 2014, the Veteran's right knee had flexion limited to, at worst, 110 degrees (noncompensable) and extension limited to, at worst, 10 degrees (compensable). See September 29, 2012 VA Examination. In so finding, the Board notes that the record contains more limited measurements of range of motion; however, all such measurements were recorded during the three month period following the Veteran's April 9, 2009 right knee surgery. As such, to the extent that the Veteran had greater limitation of range of motion prior to October 20, 2014, such limitation was compensated under the total temporary rating the Veteran received following her surgery.  Further, as noted above, the Veteran's right knee extension was limited to 10 degrees during the September 29, 2012 examination. Diagnostic Code 5261 provides a 10 percent rating for limitation of extension to 10 degrees.  The Board finds that the Veteran is entitled to a separate rating of 10 percent under Diagnostic Code 5261 for limitation of extension from September 29, 2012 to October 19, 2014.  See Lyles v. Shulkin, 29 Vet. App. 107, 117 (2017) (providing that DC 5257 compensates veterans only for knee impairment resulting in recurrent subluxation and lateral instability).   

After October 14, 2014, the evidence shows that the Veteran's greatest limitation of motion was 35 degrees extension (as seen on February 2015 VA Examination) and 60 degrees flexion (as seen on September 2017 VA Examination). As noted above, the Veteran was assigned a 40 percent evaluation under Diagnostic Code 5261 for limitation of extension, effective October 20, 2014. The Board finds that the Veteran's right knee disability is properly rated as 40 percent disabling under DC 5261 for the entire period after October 20, 2014. The earliest objective evidence of limitation of extension warranting the 40 percent rating was contained in the February 2015 VA examination and the RO provided the effective date of October 20, 2014. There is no evidence that the Veteran displayed limitation of extension to 45 degrees or greater at any point in the appeal period, thus a higher evaluation is not warranted. 

Additionally, as the Veteran has had limitation of flexion, at worst, to 60 degrees, limitation of flexion was not compensable pursuant to DC 5260 at any time during the appeal period. Although painful motion has been shown throughout the appeal period, the Board finds that such painful motion has been considered and compensated by the respective ratings assigned. 

Separate evaluations are not warranted under any other applicable diagnostic code, including Diagnostic Codes 5256, 5262, and 5263, as there is no evidence of ankylosis, impairment of the tibia and fibula or genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

The above disability ratings were assigned because the Board was not persuaded that the Veteran had been properly compensated for the actual level of her knee impairment.  Lyles v. Shulkin, 29 Vet. App. 107 (2017).
 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. Reasonable doubt has been resolved in favor of the Veteran when possible. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Veteran has not raised any other issues with respect to the increased rating claim for her knees, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







ORDER

Entitlement to a 20 percent rating for right knee instability under Diagnostic Code 5257 effective March 17, 2009 (excluding the period for which a total rating was awarded under 38 C.F.R. § 4.30) is granted, subject to the law and regulations governing the criteria for the award of monetary benefits. 

Entitlement to a rating of 20 percent under Diagnostic Code 5258 (reassigned from Diagnostic Code 5099-5024) for status post open medial meniscus of the right knee effective March 17, 2009 (excluding the period for which a total rating was awarded under 38 C.F.R. § 4.30) is granted, subject to the law and regulations governing the criteria for the award of monetary benefits. 

Entitlement to a rating of 10 percent under Diagnostic Code 5261 for right knee limitation of motion from September 29, 2012 to October 19, 2014 is granted, subject to the law and regulations governing the criteria for the award of monetary benefits. 
 
Entitlement to a rating in excess of 40 percent under Diagnostic Code 5261 for right knee limitation of motion from October 20, 2014 is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board's July 2017 remand required the RO or Appeals Management Center (AMC) to readjudicate the claims following the evidentiary development, to include issuance of a Supplemental Statement of the Case (SSOC). Records related to the Veterans claim, to include a September 2017 VA examination report pertaining to the Veteran's degenerative disc disease claim, were indeed added to the file. An SSOC was issued in January 2018; however, the issue of entitlement to a higher initial rating for degenerative disc disease was not addressed. As the records received since the July 2017 Board Remand were not reviewed by the RO or the AMC in the first instance, with respect to the Veteran's back claim, this issue must be remanded for such consideration. See 38 C.F.R. § 19.31. 

Accordingly, the case is REMANDED for the following action:

The Veteran's claim for entitlement to a higher initial rating for degenerative disc disease should be readjudicated, to include consideration of all evidence added to the claims file since the most recent SSOC. If benefits are not awarded to the Veteran's satisfaction, an SSOC should be provided to the Veteran and her representative. After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


